Title: To John Adams from Thomas B. Wait, 10 January 1818
From: Wait, Thomas B.
To: Adams, John


				
					Sir,
					Boston, Jan. 10, 1818.—
				
				When I had the honour of calling on you, I only conjectured that the printing of the Journals of the Convention, &c would be under the direction of the Secretary of State; but by the inclosed N. Intelligencer it appears to be very certain that the  publication will be committed to his care.—You will recollect that in the letter wh. I shewed you from Mr: King, it was suggested that, were I on the Spot, I might obtain the printing of the Journals of the Convention, and also that of the old Congress, should they be published.—Mr. King was Chairman of the Committee appointed by the Senate to contract with for the copies of State Papers and Publick Documents purchased by Congress.—It is not for me to say, that Mr. King, as Chairman of the Committee, was satisfied with the promptitude and fidelity with which that contract was, on my part, fulfilled; but it cannot, I think, be improper for me to presume, that, had he been dissatisfied, he would not have even hinted that Government might be disposed to give me further employment.—You, Sir, know me as a Publisher, and will Speak of me as you think proper.—Were you better acquainted with me, as a man, you would know with how much esteem, and respect, and veneration, I am, and from my earliest youth have been, your obedt. Servt.
				
					Thos. B. Wait.—
				
					
				
			